UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 12, 2014 WESTMOUNTAIN GOLD, INC. (Exact name of registrant as specified in its charter) Colorado 000- 53028 26-1315498 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) ake St. Ste. 401 Sandpoint, ID (Address of Principal Executive Offices) (208) 265-1717 Registrant’s Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 – FINANCIAL INFORMATION Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On February 14, 2014 the Company received the funds committed by a Promissory Note with an accredited investor, for an aggregate loan amount of $1,000,000 (the “Bridge Loan”). Repayment of the Bridge Loan is due December 31, 2014 by repayment in cash. Item 2.01. Completion of Acquisition or Disposition of Assets The Company, through its wholly owned Alaska subsidiary, Terra Gold Corp, has acquired 100% ownership interest in the Terra Gold Project from Corvus Gold Inc’s. (TSX:KOR, OTCQX:CORVF) wholly owned Alaskan subsidiary, Raven Gold Alaska, Inc. for $1.8M cash and 200,000 shares of WestMountain Gold. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits – Exhibit No.Description Convertible Promisorry Note dated February 14, 2014 between West Mountain Gold Inc. and BOCO Investments, LLC. Letter Agreement dated February 12, 2014 between Terra Gold Corporation and Raven Gold Alaska Inc. Press Release dated February 18, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WESTMOUNTAIN GOLD, INC. Date: February 18, 2014 By: /s/Gregory Schifrin Name: Gregory Schifrin Title: Chief Executive Officer
